436 F.2d 1381
Benjamin Jerrel BROWN, Appellant,v.The STATE OF CALIFORNIA et al., Thomas C. Lynch, AttorneyGeneral of the State of California, John M. Dean, DeputyDistrict Attorney of the City and County of San Francisco,Joseph Akzam and Warren T. Jenkins, Senior and DeputyProbation Officers of the Adult Probation Department of theCity and County of San Francisco, John Doe Hall and JohnDoe, Police Officers of the City and County of SanFrancisco, Joseph P. Kennedy, Deputy Public Defender of theSan Francisco Public Defender Office, Each John Doe Memberof the Adult Authority of the California Department ofCorrection of the State of California, Walter China, ParoleOfficer of the Adult Department of Parole, Department ofCorrection of the State of California, Terry Francois and J.Tony Serra, attorneys at law of the California BarAssociation, State of California, Appellees.
No. 25950.
United States Court of Appeals, Ninth Circuit.
Feb. 9, 1971.

Benjamin Jerrel Brown, in pro per.
Evelle J. Younger, Atty. Gen. of Cal., John T. Murphy, Sanford Svetcov, Deputy Attys.  Gen., Thomas M. O'Connor, City Atty., Raymond D. Williamson, Jr., Deputy City Atty., San Francisco, Cal., for appellee.
Before HAMLEY, DUNIWAY and KILKENNY, Circuit Judges.
PER CURIAM:


1
The district court did not err in dismissing this civil rights action.  The complaint did not state a claim against any of the defendants and, under the circumstances, could not have been amended to do so.


2
Affirmed.